United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 18-3485
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                             Devontate Mauryce Davis

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                   for the Southern District of Iowa - Davenport
                                  ____________

                           Submitted: December 13, 2019
                              Filed: April 17, 2020
                                  [Unpublished]
                                  ____________

Before ERICKSON, MELLOY, and KOBES, Circuit Judges.
                          ____________

PER CURIAM.

       Devontate Davis pleaded guilty to one count of possession with intent to
distribute a controlled substance in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(C).
The district court1 sentenced him to 151 months in prison, the bottom of his
Sentencing Guidelines range of 151 to 188 months. Davis objects to the district
court’s use of the Guidelines’s career offender provision, U.S.S.G. § 4B1.1, to
enhance his Guidelines range and argues his sentence is substantively unreasonable.
We affirm.

       Davis first contends his three prior Illinois drug convictions under 720 Ill.
Comp. Stat. Ann. 570/401(c)(2) (2009), (2010), and 720 Ill. Comp. Stat. Ann.
570/407(b)(2) (2013) cannot qualify as predicate drug offenses under § 4B1.1
because the statutes of conviction criminalize attempt. Because § 4B1.1 does not
expressly include inchoate offenses, he argues that it does not include attempt and
therefore his statutes of conviction are categorically overbroad. We have rejected
similar arguments. Section 4B1.1 includes inchoate offenses by application of Note
1 to § 4B1.2(b). U.S.S.G. § 4B1.2(b), (cmt. n.1) (“‘controlled substance offense’
include[s] the offenses of aiding and abetting, conspiring, and attempting to commit
such [an] offense[]”); see United States v. Mendoza-Figueroa, 65 F.3d 691, 694 (8th
Cir. 1995) (en banc); United States v. Merritt, 934 F.3d 809, 811 (8th Cir. 2019).
Because the court properly applied U.S.S.G § 4B1.1, we find no procedural error.
See United States v. Feemster, 572 F.3d 455, 461 (8th Cir. 2009) (en banc).

       Davis also argues his sentence is substantively unreasonable because the
district court failed to properly weigh the 18 U.S.C. § 3553(a) factors. “We review
a sentence for reasonableness in light of the factors in 18 U.S.C. § 3553(a), and we
reverse only if the district court abused its discretion.” United States v. Miner, 544
F.3d 930, 932 (8th Cir. 2008). “A district court abuses its discretion and imposes an
unreasonable sentence when it fails to consider a relevant and significant factor, gives
significant weight to an irrelevant or improper factor, or considers the appropriate


      1
       The Honorable John A. Jarvey, Chief Judge, United States District Court for
the Southern District of Iowa.

                                          -2-
factors but commits a clear error of judgment in weighing those factors.” Id.; see also
Feemster, 572 F.3d at 461.

       The court considered the seriousness of Davis’s offense and found it involved
a significant amount of crack cocaine. It accounted for Davis’s prior offenses,
including three felony drug distribution offenses, flight or eluding arrest offenses, and
resisting arrest, and found the sentence needed to protect the public from further
crimes. Finally, the court considered the circumstances of Davis’s childhood, his lack
of a substantial work history, and the need to avoid sentencing disparities. We find
no abuse of discretion in the district court’s decision to sentence Davis at the bottom
of his Guidelines range based on these facts. Davis’s sentence is affirmed.
                        ______________________________




                                          -3-